DETAILED ACTION
This communication is in response to applicant’s after final filed 9/1/22 in which claims 1, 10, and 18 were amended. Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell (US 2012/0173966 A1; published Jul. 5, 2012).
Regarding claim 1, Powell discloses [a]n apparatus, comprising: 
memory comprising instructions; and (see paragraphs 80, 81)
at least one processor, wherein the instructions, with the at least one processor, are configured to cause the apparatus to (see paragraphs 80, 81)
capture a skeleton of a webpage, including content and images of the webpage, for each web event, wherein the skeleton of the webpage comprises one or more HTML elements of the webpage, the one or more HTML elements comprises a component of the webpage capable of being parsed to represent content of the webpage; and (see paragraphs 37-45)
transmit the captured skeleton of the webpage, including the content and the image of the captured webpage, to a server, allowing the server to recreate a webpage that was presented to the visitor, (see paragraphs 42, 91)
wherein the transmission of the captured skeleton of the webpage occurs when the visitor visits the webpage, during each web event triggered by the visitor, or both (see paragraph 39).

Regarding claim 2, Powell discloses the invention of claim 1 as discussed above. Powell further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to associate a timestamp for each web event (see paragraph 50).

Regarding claim 6, Powell discloses the invention of claim 1 as discussed above. Powell further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to capture a resource or uniform resource locator associated with at least one image of the webpage (see paragraph 44).

Regarding claim 7, Powell discloses the invention of claim 1 as discussed above. Powell further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to store the resource or the uniform locator in a database of a central server (see paragraph 42 (archive server stores the captured items)).

Regarding claim 10, Powell discloses [a]n apparatus, comprising: 
memory comprising instructions; and (see paragraph 96)
at least one processor, wherein the instructions, with the at least one processor, are configured to cause the apparatus to (see paragraph 96)
receive a request from a computing device to recreate a web event to be simulated, and (see paragraph 91 (an operator for a website may select a file of previously captured DOM events for the original web session))
transmit to the computing device a visual representation of the web event, allowing the web event to be recreated, simulated, or both, in a web browser of the computing device using a captured skeleton of the web event, the captured skeleton comprising one or more HTML elements (see paragraphs 91-92 (the replay engine identifies content identifiers in the captured web session data; for example, a capture may have detected known DOM events during the original web session and sent content identifiers to the archive server instead of the actual DOM events; the replay engine locates the DOM events associated with the content identifiers; the replay engine may reference a table that associates the content identifiers with the text, images, control data, etc. that was previously identified during the original web session)).

Regarding claim 11, Powell discloses the invention of claim 10 as discussed above. Powell further discloses wherein the visual representation of the web event is recreated in a timeline continuum (see paragraph 92 (the replay engine replays the DOM events in a same manner as previously occurred during the original web session)).

Regarding claim 12, Powell discloses the invention of claim 10 as discussed above. Powell further discloses wherein the web event comprises at least one change to the page content (see paragraph 79 (for example user input may causes text to change)).

Regarding claim 13, Powell discloses the invention of claim 12 as discussed above. Powell further discloses wherein the at least one change to the page content comprises at least one subsequent modification to the page content (see paragraph 79 (the replay engine can move to the next correct state of the original web page)).

Regarding claim 14, Powell discloses the invention of claim 10 as discussed above. Powell further discloses wherein the web page comprises at least one action by the visitor of the webpage (see paragraph 79).

Regarding claim 15, Powell discloses the invention of claim 14 as discussed above. Powell further discloses wherein the at least one action by the visitor of the webpage comprises interaction or change by the visitor with any field within the webpage, use of at least one peripheral device by the visitor, or a combination thereof (see paragraph 79).

Regarding claim 16, Powell discloses the invention of claim 10 as discussed above. Powell further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to 
retrieve one or more of the following from a data store for each URL that was navigated to by the visitor during the web event: page content, at least one change to the page content, at least one action by the visitor of the webpage, or a combination thereof (see paragraphs 27-31).

Regarding claim 17, Powell discloses the invention of claim 16 as discussed above. Powell further discloses wherein the page content comprises a page layout, text, at least one image, position, prominence, visibility, styling viewed by the visitor of the webpage, or a combination thereof (see paragraphs 29, 34, 37-45).

Regarding claim 18, Powell discloses [a] computer-implemented method, comprising: 
capturing, by client-side script embedded within a webpage, a skeleton of the webpage, including content and images of the webpage, for each web event, wherein the skeleton of the webpage comprises one or more HTML elements of the webpage, the one or more HTML elements comprises a component of the webpage capable of being parsed to represent content of the webpage; and (see paragraphs 37-45)
transmitting, by the client-side script, the captured skeleton of the webpage, including the content and the image of the captured webpage, to a server, allowing the server to recreate a webpage that was presented to the visitor, (see paragraphs 42, 91)
wherein the transmission of the captured skeleton of the webpage occurs when the visitor visits the webpage, during each web event triggered by the visitor, or both (see paragraph 39).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied to claim 1 above, and further in view of Kraft (US 2006/0288124 A1; published Dec. 21, 2006).
Regarding claim 3, Powell discloses the invention of claim 1 as discussed above. Powell teaches that the capture agent identifies known DOM items within a webpage such as those items that remain static or are repeatedly displayed and sends such items to the archive server. See paragraphs 41-45. Yet, Powell does not disclose wherein the instructions, with the at least one processor, are further configured to cause the apparatus to search a cache of a web browser for the images of the webpage. However, Kraft teaches a URL loader that asks a cache manager whether a desired URL was previously loaded. See paragraph 62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powell to incorporate the teachings of Kraft to retrieve the rendered and captured image from the cache, at least because doing so would save a lot of work and time and therefore would speed up the response time. Kraft, paragraph 62.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Powell and Kraft as applied to claim 3 above, and further in view of Damale (US 2014/0108911 A1; published Apr. 17, 2014).
Regarding claim 4, Powell, in view of Kraft, discloses the invention of claim 3 as discussed above. Although Powell teaches that the capture agent identifies known DOM items so that instead of capturing the entire text of DOM item, it sends a content identifier to the archive server representing the DOM item, paragraph 42, Powell does not expressly disclose wherein the instructions, with the at least one processor, are further configured to cause the apparatus to determine whether the images retrieved from the cache exists in a database of the server. However, Damale teaches that the replay server searches through a database for an image file matching an image identifier. Paragraph 37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powell to incorporate the teachings of Damale to capture content that has not been sent to the archive server, at least because doing so would enable more efficient use of storage resources.

Regarding claim 5, Powell, in view of Kraft, discloses the invention of claim 4 as discussed above. Powell does not expressly disclose wherein the instructions, with the at least one processor, are further configured to cause the apparatus to transmit the images retrieved from the cache when the images fail to exist in the database of the server. However, Damale teaches that if no associated image file is located in a database, a replay server requests and the capture agent sends the identified image file to the server. See paragraph 37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powell to incorporate the teachings of Damale to capture content that has not been sent to the archive server, at least because doing so would enable more efficient use of storage resources.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied to claim 1 above, and further in view of Anastas (US 2008/0114875 A1; published May 15, 2008).
Regarding claim 8, Powell discloses the invention of claim 1 as discussed above. Damale further discloses wherein the captured skeleton comprises an element identifier for each element on the webpage, at least one position attribute for each element identifier, and at least one style attribute (see paragraph 50 (capture agent sends a content identifier, a location associated with the content identifier)). Powell does not expressly disclose at least one style attribute. However, Anastas teaches a method for real user monitoring in which the performance monitoring process determines that the web page is subject to monitoring, and monitors a page object model such as a document object model maintained by the browser as the browser parses the web page to identify objects referenced by the web page. Paragraph 10. The objects may include cascading style sheet (CSS) identifiers. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powell to incorporate the teachings of Anastas to capture any cascading style identifiers in the DOM, at least because doing so would enable tracking a performance metric associated with the object. Anastas, paragraph 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied to claim 1 above, and further in view of Fanning (US 2010/0211865 A1; published Aug. 19, 2010).
Regarding claim 9, Powell discloses the invention of claim 1 as discussed above. Although Powell teaches tracking a location associated with a content identifier, see paragraph 50, Powell does not expressly disclose wherein the at least one position attribute is configured to identify a position of a structural element on the webpage. However, Fanning teaches capturing a DOM representation of a rendered web page, the DOM representation comprising a hierarchical arrangement of user interface elements and their respective attributes (e.g., position, styling, bounding box attributes, etc.). Paragraph 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powell to incorporate the teachings of Fanning to include the position of captured DOM objects, at least because doing so would enable creating a visualization of the webpage as it was rendered. Fanning, paragraph 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178